Order entered March 23, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00331-CV

                     CITY OF CARROLLTON, Appellant

                                         V.

LRF1 DALLAS LOGISTICS 1 LLC AND 1533 CRESCENT LLC, Appellees

                On Appeal from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-09123

                                      ORDER

      Before the Court is court reporter Diane L. Robert’s March 19, 2020 request

for an extension of time to file the record. We GRANT the request and ORDER

the reporter’s record be filed no later than March 27, 2020.


                                              /s/   ERIN A. NOWELL
                                                    JUSTICE